Name: Council Regulation (EEC) No 4086/87 of 21 December 1987 opening, allocating and providing for the administration of Community tariff quotas for certain fishery products originating in Sweden (1988)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 382/ 12 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4086/87 of 21 December 1987 opening, allocating and providing for the administration of Community tariff quotas for certain fishery products originating in Sweden ( 1988) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, Whereas an agreement between the European Economic Community and Sweden was concluded on 22 July 1972 ; whereas, following the accession of Spain and Portugal to the Community, an Agreement in the form of an Exchange of Letters was concluded and approved by Decision 86/558 /EEC (x); Whereas the said Agreement provides for the opening of Community tariff quotas at a reduced rate of duty or at zero duty, for certain fishery products originating in Sweden ; whereas, therefore , the tariff quotas in question should be opened for the period 1 January to 31 December 1988 ; Whereas the Community has adopted, with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the external trade statistics of the Community and statistics of trade between Member States ; whereas , in order to accommodate specific Community measures , this nomenclature has been expanded into an integrated tariff of the European Communities (TARIC); whereas, with effect from the abovementioned date, the combined nomenclature and, where appropriate, the TARIC code numbers should be used for the description of the products covered by this Regulation ; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consist ­ ently to all imports until the quotas are exhausted ; whereas , in the light of these principles, allocation of the tariff quotas among the Member States would seem to preserve the Community nature of the quotas ; whereas , in order to correspond as closely as possible to the real trend of the market, the allocation should reflect the requirements of the Member States based on statistics of imports from Sweden during a representative reference period and on the economic outlook for the quota year in question ; Whereas , during the last three years for which statistics are available, imports into each of the Member States were as follows : (tonnes) Member State Cod, saithe , haddock, fresh or chilled Fillets of cod, fresh or frozen Caviar substitutes 1984 1985 1986 1984 1985 1986 1984 1985 1986 Benelux 81 189 182 7 24 9 0 0 0 Denmark 23 280 20 288 18 568 222 392 270 1 19 1 Germany Greece 152 0 413 0 32 0 113 0 128 0 43 0 38 20 6 7 22 4 Spain 3 001 2 021 742 997 985 276 3 5 5 France 273 158 170 42 24 4 33 23 5 Ireland 0 0 0 0 0 0 0 0 0 Italy Portugal United Kingdom 0 37 502 0 0 516 0 20 454 0 0 0 0 0 0 0 0 0 0 0 1 0 0 0 0 0 0 27 326 23 585 20 168 1 381 1 553 602 96 60 37 o OJ No L 328 , 22 . 11 . 1986, p. 89. 31 . 12 . 87 Official Journal of the European Communities No L 382/ 13 (tonnes) Member State Prepared or preserved herring Other prepared or preserved fish Shrimps and prawns 1984 1985 1986 1984 1985 1986 1984 1985 1986 Benelux 11 10 15 75 66 52 0 17 0 Denmark 60 30 70 78 58 59 8 0 31 Germany Greece 177 0 64 0 68 0 26 0 34 0 36 0 13 1 9 0 10 0 Spain France 6 1 0 1 7 23 2 1 3 1 3 6 1 37 1 3 3 1 Ireland 0 0 0 0 0 0 0 0 0 Italy Portugal United Kingdom 0 0 10 0 0 9 0 0 14 0 0 3 0 0 2 0 0 0 41 3 0 62 0 12 58 3 16 265 114 197 185 164 156 104 104 122 Whereas during the years under consideration, the products in question were imported only by certain Member States and not at all by the other Member States ; whereas, under these circumstances, inital shares should be allocated to the importing Member States and the other Member States should be guaranteed access to the tariff quotas when notification is given of imports into those States of the products concerned ; whereas these arrangements for allocation will also ensure uniform application of the duties of the Common Customs Tariff; Whereas , in view of these factors , the initial percentage shares of the quota volumes can be expressed as follows : (tonnes) Member State Cod, saithe, haddock Fillets of cod Caviar substitutes Prepared herring Other prepared fish Shrimps and prawns Benelux 0,64 1,13 0 6,25 38,22 5,15 Denmark 87,41 25,00 10,88 27,78 38,62 11,82 Germany 0,84 8,03 34,20 53,64 19,01 9,70 Greece 0 0 16,06 0 0 0,30 Spain 8,11 63,86 6,73 2,26 1,58 1,52 France 0,85 1,98 31,61 4,34 1,58 12,42 Ireland 0 0 0 0 0 0 Italy 0 0 0 0 0 48,79 Portugal 0,08 0 0 0 0 1,82 United Kingdom 2,07 0 0,52 5,73 0,99 8,48 Whereas , to allow for the trends of imports of the products concerned in the various Member States, the quota volumes should be divided into two parts , the first being allocated among certain Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their inital shares and any requirements which might arise in the other Member States ; whereas, to afford importers in each Member State some degree of certainty, the first part of the tariff quotas should be set at a level which in this case could be 60 % or 67 % of each quota volume ; Whereas the initial shares of the Member States may be used up at different rates ; whereas , in order to avoid any break in the continuity of supplies on this account, it should be provided that any Member State which has almost used up one of its initial shares should draw an No L 382/ 14 Official Journal of the European Communities 31 . 12 . 87 the Community .tariff quotas from remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1988 , the customs duty applicable to imports of the following products originating in Sweden shall be suspended at the levels indicated and within the limits of Community tariff quotas as shown below : additional share from the corresponding reserve ; whereas , each time one of its additional shares is almost used up, a Member State should draw a further share and so on as many times as the reserve so allows ; whereas each of the initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close cooperation between the Member States and the Commission and the latter must be able to monitor the extent to which the quota volumes have been used up and inform the Member States accordingly; Whereas if, at a given date in the quota period, a considerable quantity of a Member State's initial share remains unused, it is essential that the Member State concerned should return a significant proportion thereof to the corresponding reserve in order to prevent part of Quota volume (tonnes) Rate of duty) (%) Order No CN code Description 09.0601 0302 ex 0302 50 10 0302 62 00 0302 63 00 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304 :  Cod (Gadus morhua, Gadus ogac, Gadus macroce ­ phalus), excluding livers and roes :  Of the species Gadus morhua  Other fish, excluding livers and roes :  Haddock (Melanogrammus aeglefinus)  Coalfish (Pollachius virens) 3 500 0 0304 0304 10 ex 0304 10 31 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen :  Fresh or chilled :  Fillets : Other : Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida  Of the species Gadus morhua 1 500 009.0603 09.0605 250 0 1604 1604 12 1604 12 90 1604 13 1604 13 90 1604 19 1604 19 99 1604 20 1604 20 90 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs :  Fish, whole or in pieces, but not minced :  Herrings : Other  Sardines, sardinella and brisling or sprats : Other  Other : Other : Other  Other prepared or preserved fish :  Of other fish 200 009.0607 31 . 12 . 87 Official Journal of the European Communities No L 382/ 15 Order No CN code Description Quota volume(tonnes) Rate of duty (%) 09.0609 l 160430  Caviar and caviar substitutes : I \ 1604 30 90  Caviar substitutes 60 0 1605 Crustaceans, molluscs and other aquatic invert il Il|| ebrates, prepared or preserved : Il 09.0611 ex 1605 20 00  Shrimps and prawns : Il 120 7,5 IIIl Shelled or frozen, excluding shrimps and IlIl || prawns of the Crangon variety \ 2 . Within the limits of the tariff quotas laid down in paragraph 1 , the Kingdom of Spain and the Portuguese Republic shall apply the duties shown in the following table : 0/0) Order No Spain Portugal 09.0601 0 0 09.0603 0 0 09.0605 8,6 18,8 09.0607 8,6 18,8 09.0609 8,6 18,8 09.0611 6,6 21,6 the Member States pursuant to Article 21 of Regulation (EEC) No 3796/81 ('), is at least equal to the reference price , if such a price has been fixed by the Community for the products in question. 4 . The protocol on the definition of the concept of originating products and on methods of administrative cooperation, annexed to the Agreement between the European Economic Community and Sweden, shall be applicable . Article 2 1 . The tariff quotas laid down in Article 1 ( 1 ) shall be divided into two parts . 2 . The first part of the quota shall be allocated among certain Member States ; the respective quota shares, which, subject to Article 5 , shall be valid until 31 December 1988 , shall be as follows : 3 . Imports of the products in question may not be charged against the quotas referred to in paragraph 1 unless the free-at-frontier price , which is determined by (tonnes) Member States Order No 09.0601 Order No 09.0603 Order No 09.0605 Order No 09.0607 Order No 09.0609 Order No 09.0611 Benelux 13 11 10 52 4 Denmark 1 836 250 46 4 52 9 Germany 18 80 89 14 26 8 Greece    6  1 Spain 170 639 4 2 2 1 France 18 20 7 13 2 10 Italy      39 Portugal 2     1 United Kingdom 43  9 1 1 7 2 100 1 000 165 40 135 80 3 . The second part of the quota, amounting to : Member State not participating in the original allocation and applies to take advantage of the corresponding quota the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . Article 3 1 . If a Member State has used 90 % or more of one of one of its initial shares as specified in Article 2 (2), or of that share less any portion returned to the corre  for Order No : 09.0601 : 1 400 tonnes,  for Order No : 09.0603 : 500 tonnes,  for Order No : 09.0605 : 85 tonnes,  for Order No : 09.0607 : 20 tonnes,  for Order No : 09.0609 : 65 tonnes,  for Order No : 09.0611 : 40 tonnes, shall constitute the reserve. 4 . If an importer gives notification of imminent imports of one of the products in question into a C) OJ No L 379, 31 . 12 . 1981 , p. 1 . No L 382/ 16 Official Journal of the European Communities 31 . 12 . 87 sponding reserve pursuant to Article 5 , it shall forthwith, by notifying the Commission and to the extent that the reserve so permits , draw a second share equal to 10 % of its initial share, rounded up where necessary to the next whole number. Article 6 The Commission shall keep account of the shares drawn by Member States pursuant to Article 2 and 3 and shall inform each Member State of the extent to which the reserves have been used up as soon as it has been notified . It shall inform the Member States not later than 5 October 1988 of the state of each of the reserves following any return of quota shares pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the final drawing. 2 . If, after one of its initial quota shares has been used up, a Member State has used 90 % or more of its second share as well , it shall forthwith , using the procedure provided for in paragraph 1 , draw a third share equal to 5 % of the initial share , rounded up where necessary to the next whole number. 3 . If, after its second share has been used up, a Member State has used 90 % or more of its third share , it shall , using the procedure provided for in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 enable imports to be charged without inter ­ ruption against their accumulated shares of the Community quotas . 2 . Member States shall ensure that importers of the products concerned have free access to the quotas shares allocated to them. 3 . Member States shall charge imports of the products concerned against their shares as and when the goods are entered with the customs authorities for free circu ­ lation . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those specified in the said paragraphs if there is reason to believe that they might not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph. Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . 4 . The extent to which a Member State has used up its shares shall be determined on the basis of imports of the products concerned originating in Sweden and entered with the customs authorities for free circulation . Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against their quota shares . Article 5 By 1 October 1988 at the latest Member States must return to the reserve the unused portion of their initial share which, on 15 September 1988 , is in excess of 20 % of the inital volume. They may return a greater portion if there is reason to believe that it might not be used . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with .By 1 October 1988 at the latest Member States must notify the Commission of the total quantities of the products concerned imported on or before 15 September 1988 and charged against the Community quotas and of any portion of their initial shares that they are returning to the reserve . Article 10 This Regulation shall enter into force on 1 January 1988 . 31 . 12 . 87 Official Journal of the European Communities No L 382/ 17 This Regulation shall be binding in its entirety and directly applicable in all member States . Done at Brussels, 21 December 1987 . For the Council The President B. HAARDER